Citation Nr: 0203387	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  94-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the RO which found that new and material evidence sufficient 
to warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder had not been received.  
The veteran was notified of the denial by letter in October 
1993.  

In March 1996, the Board remanded the case for additional 
development.  In May 1998, the Board found that new and 
material evidence had been presented to reopen the claim and 
remanded the case for further development.


FINDINGS OF FACT

1.  The veteran has PTSD that clearly and unmistakably 
preexisted her military service.

2.  It is likely that the veteran's preexisting PTSD 
underwent an increase in severity during military service.

3.  The veteran has dissociative identity disorder and 
borderline personality disorder.


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that the 
veteran's PTSD existed prior to service, and the presumption 
of soundness on entrance into service is rebutted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

2.  The veteran's preexisting PTSD was aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2001).

3.  A personality disorder is not a disability for VA 
disability compensation benefits for which service connection 
may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records include reports of 
medical examination and medical history dated in February 
1975.  Those reports are largely illegible, but do appear to 
indicate that the veteran checked both yes and no to having 
experienced in the past or to currently having depression or 
excessive worry.  She entered onto active duty in November 
1975.  The report of medical examination conducted in 
February 1981 did not contain any notation of psychiatric 
symptoms or diagnoses.  On her accompanying report of medical 
history, the veteran denied trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or any nervous 
trouble of any sort.  She denied any personal or family 
history of psychosis or other significant medical condition.  
The veteran was discharged in March 1981.  

In a letter dated in November 1985, which was prior to the 
veteran's initial claim for service connection, a certified 
social worker summarized a history of the veteran's 
difficulties with her former spouse after her August 1983 
divorce.  The social worker first noted that the veteran 
reported extensive emotional and sexual abuse during the last 
three years of her marriage, to include rape at gunpoint on 
several occasions.  The veteran reported that a short time 
after the divorce was finalized, the veteran's spouse 
obtained a pass from a VA Medical Center (VAMC) where he was 
being treated, and raped her.  The veteran reported that her 
former spouse again raped her several days later.  The 
chronology continues to recount telephone calls and personal 
contact by the veteran's former spouse of a threatening or 
harassing nature.  The social worker provided a diagnosis of 
PTSD, noting multiple PTSD symptoms exhibited by the veteran 
in the prior two years.

The claims file contains incident/complaint reports dated in 
April and July 1983.  In April 1983, a neighbor reported that 
the veteran had fled her residence after the veteran's spouse 
had threatened to shoot her.  In July 1983, the veteran 
reported a domestic disturbance, in which she had been 
physically, verbally and sexually assaulted by her spouse on 
that date and on several occasions dating back to April 1983.  
The veteran's spouse was noted to be under medical treatment 
in July 1983.

In November 1985, the veteran was hospitalized by VA with 
diagnoses of adjustment disorder with depressed mood, and a 
passive-dependent and counter-dependent personality disorder.

The veteran was hospitalized from April to May 1986.  Final 
diagnoses were dysthymic disorder and a mixed personality 
disorder (passive aggressive and borderline personality).  
The veteran reported that her depression started after her 
husband physically and sexually abused her.  The report 
indicated that the veteran's depression had recently become 
more severe because of continued harassment by her former 
spouse and due to financial worries.  That report noted a 
history of suicide attempts, by overdose twice, hunger strike 
once, and once by electrocution.  She was hospitalized from 
July to September 1986 with diagnoses of dysthymic disorder 
and a dependent personality disorder.

In a statement received in September 1987, the veteran 
related that the pattern of abuse started in 1977 after her 
marriage and that she developed psychiatric problems as a 
result of the physical and emotional abuse, and further from 
continuing consequences thereof, such as losing custody of 
her children.

When examined by VA in February 1988, the veteran complained 
of depression, a poor appetite, insomnia, decreased 
concentration and memory, suicidal ideation, some 
hallucinations, and flashbacks.  The examiner noted the 
veteran's military duties, which included visiting crash 
sites and seeing pilots and their families in the medical 
clinic, but noted that the veteran did not relate her 
difficulties to her work assignments.  Rather, the veteran 
provided a history of domestic violence, beginning in 1979 
when her husband began to get violent.  She stated that she 
was attacked, choked, hit, and put in frightening and 
demeaning situations.  She reported that her spouse had been 
in and out of hospitals and that in 1981 he became more 
threatening.  She stated that she finally divorced him in 
1983 and that since that time he had continued to harass her 
via the telephone.  PTSD was diagnosed.  The examiner noted 
that the predisposing factors had to do with the veteran's 
growing up with alcoholic parents; however, the veteran 
exhibited a competent level of functioning prior to events 
beginning in 1979.  The examiner noted that the veteran was 
severely impaired with a questionable prognosis.

A statement from the veteran's attending psychiatrist was 
received in April 1993.  The VA psychiatrist indicated that 
the veteran had been an inpatient at the Chillicothe VAMC for 
the period July 1992 to February 1993.  The VA psychiatrist 
identified the veteran's diagnoses of a multiple personality 
disorder, a major depressive disorder, PTSD, and an atypical 
eating disorder, and noted that prior to military service the 
veteran did not have any psychiatric diagnosis and had not 
sought psychiatric care.  The VA psychiatrist noted the 
veteran's history of domestic abuse during military service, 
to include being subject to repeated violent physical and 
sexual assaults by her husband.  The VA psychiatrist noted 
that physical and sexual abuse by the veteran's father in 
childhood was a pre-disposing factor in the veteran's case, 
but that the physical and sexual abuse by the veteran's 
husband while she was in military service was the 
preponderant and precipitating factor. 

A statement from the veteran's mother was received in May 
1996.  The veteran's mother reported visiting the veteran in 
Arizona in or around 1980 and noted that the veteran and her 
children were deathly afraid of her spouse and that he was 
abusive towards the veteran.

When examined by VA in January 1997, the veteran described a 
longstanding history of severe mental illness dating back to 
childhood.  She reported having been raised by alcoholic 
parents, with a physically, emotionally and sexually abusive 
father and a neglectful mother.  She reported experiencing 
significant depression during adolescence, receiving no 
treatment.  She reported remembering very little of her 
childhood.  The veteran reported that her first husband was 
severely abusive particularly during the period of time that 
she was in the Air Force and stated that the trauma from his 
abuse caused many of her current symptoms.  She specifically 
reported being raped and threatened at gunpoint by her 
husband during service.  She reported that after her divorce 
in 1983 her former husband continued to stalk her and that 
the pressure led to a decompensation and hospitalization from 
which she had not recovered.  The impressions included 
recurrent major depression, rule out PTSD, and personality 
disorder.  The examiner noted that from the veteran's own 
description, it appeared that the traumas responsible for 
PTSD and dissociative symptoms were related to personal 
issues, rather than from experiences in the Air Force.  

In response to the Board's remand in May 1998, the RO 
requested that two VA psychiatrists provide an opinion as to 
whether the veteran had a preexisting psychiatric disability 
that underwent a permanent increase in severity due to any 
incident of military service, specifically due to any 
domestic abuse suffered from the time of the veteran's 1977 
marriage until her discharge from service in March 1981.  The 
RO also requested an opinion as to whether any currently 
diagnosed psychiatric disability had its onset during 
service.

Two VA examinations were conducted in September 1998.  At a 
September 1998 VA psychiatric examination, it was noted that 
the veteran's father abused her physically and sexually from 
the age of three to eighteen.  It was also noted that the 
veteran's mother was neglectful and did not take the 
veteran's complaints about her father's sexual abuse 
seriously.  Both parents were alcoholics.  The veteran 
reported that during service, her husband at the time 
physically and sexually abused her.  She noted that he would 
hold a gun to her head, beat her, and force oral and anal sex 
with her about twice a week.  The diagnostic impressions 
included PTSD and dissociative identity disorder.  The VA 
psychiatric examiner opined that the veteran had PTSD based 
on massive traumas experienced as a child, which was 
complicated by the behavior of her husband while she was in 
service.  The VA psychiatric examiner opined that the origin 
of PTSD and dissociative identity disorder occurred prior to 
the veteran entering service.  This opinion was based on the 
veteran's account of her hideous abusive childhood, which 
included sexual abuse, physical abuse, and rampant alcoholism 
on the parts of both of her parents.  The VA psychiatric 
examiner opined that the veteran made a fairly good 
adjustment to the military.  The VA psychiatric examiner 
further opined that the events that happened in service at 
the hands of her ex-husband did permanently increase the 
severity of PTSD and dissociative disorder.  Moreover, the VA 
psychiatric examiner noted that no psychiatric disorder 
seemed to have had an onset after the veteran's entry into 
service.  The VA psychiatric examiner thought the basis for 
the veteran's mental health problems was rooted in her 
childhood, and that her major psychiatric symptoms and 
disorders were exacerbated by her husband's actions.

At a September 1998 VA PTSD examination, the veteran 
reiterated her history to the VA PTSD examiner.  The 
diagnostic impressions were PTSD, dissociative identity 
disorder per C-file, and bipolar disorder per C-file.  The VA 
PTSD examiner noted that the most notable component of the 
veteran's PTSD was the veteran's childhood experiences.  The 
VA PTSD examiner opined that PTSD existed prior to the 
veteran's entrance in service, and had been somewhat 
increased based on the abuse that the veteran alleges had 
occurred during service.  The VA PTSD examiner further opined 
that the veteran's borderline personality likely predated 
service followed by PTSD.

In a May 1999 addendum to the September 1998 VA psychiatric 
examination report, that same VA psychiatric examiner 
indicated that a diagnosis of borderline personality disorder 
could be made but stated that the veteran's major problem is 
that she has a dissociative identity disorder.  The VA 
psychiatric examiner opined that the veteran's symptoms were 
better accounted for by the diagnosis of dissociative 
identity disorder.  The VA psychiatric examiner further noted 
that with respect to the statement that the veteran's 
psychiatric symptoms were exacerbated by the husband's acts 
while in service, the VA psychiatric examiner indicated that 
these acts from 1977 to 1981 - holding a gun to her head, 
beating on her, and forcing oral and anal sex - would 
certainly seem to be plenty of cause for exacerbation of 
symptoms, going from a previous state of good adjustment to 
the military to one of height of distress.  The VA 
psychiatric examiner noted that the veteran's marital 
relations continued to be poor after service, but they were 
traumatic while in service.  The VA psychiatric examiner 
indicated that the veteran has had a lifetime of trauma.  
Moreover, there seemed to have been a few periods of the 
veteran's life that were peaceful, but had been aggravated by 
additional trauma, usually by spouses and initially by her 
parents.  The VA psychiatric examiner further opined that the 
veteran's entry into service had very little to do with her 
PTSD or dissociative disorder, and that husband's abuse in 
service probably did, at least temporarily, exacerbate the 
veteran's symptomatology.

In a May 1999 addendum to the September 1998 PTSD examination 
report, that same VA PTSD examiner stated that he had read 
and agreed with the May 1999 addendum by the VA psychiatric 
examiner.  Initially, the VA PTSD examiner noted that it was 
an oversight that borderline personality disorder was not 
noted in the diagnostic section.  The examiner stated that it 
was felt, more likely than not, that the veteran's described 
marital experiences would have exacerbated her PTSD.  In a 
February 2000 addendum, the VA PTSD examiner examined the 
veteran and further opined that based on the veteran's 
history, it appears that her dissociative identity disorder 
began in adolescence and was permanently aggravated by 
service.  Second, the VA PTSD examiner opined that, it was 
more likely than not, that the veteran's PTSD was permanently 
aggravated by experiences that occurred during service.  The 
VA PTSD examiner opined that the basis of this statement was 
that in review of the veteran's treatment history and level 
of functioning since service, it indicates a chronic level of 
intermittent decompensations.  These decompensations are the 
basis of very frequent hospitalizations.  

In a February 2000 addendum, the VA psychiatric examiner 
noted that, based on the veteran's abusive childhood history, 
dissociative disorder could have had an onset during that 
time.  Second, the VA psychiatric examiner opined that the 
veteran's PTSD was more likely than not permanently 
aggravated by service.  The VA psychiatric examiner noted 
that, prior to the abuse occurring, the veteran apparently 
had a very good adjustment to military service.  The VA 
psychiatric examiner noted that it appeared that there was 
history of a rather traumatic childhood followed by a 
successful adjustment to occupational life in the military, 
followed by further trauma at the hands of the veteran's 
husband, which had led temporarily to a failure to be 
successful in adapting to the demands of life from that point 
on; therefore, it appeared that it was more likely than not 
that this had become a permanent worsening of PTSD based on 
her adaptation and requirement for continued care for PTSD.   
The VA psychiatric examiner opined that the veteran had 
symptoms suggestive of borderline personality disorder; 
however, PTSD and dissociative identity disorder better 
explained these symptoms.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  A personality disorder is not a 
disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).

In determining whether the presumption of soundness applies 
to the veteran, the Board must determine whether PTSD was 
noted at the time of entry into service.  See 38 C.F.R. § 
3.304(b) (2001).  In this case, service medical records 
include a February 1975 examination report which shows that 
the veteran's psychiatric condition was clinically evaluated 
as normal.  In the accompanying report of medical history, 
she was asked to place a check in a yes box or a no box in 
response to questions of whether he had or had ever had 
certain disorders or symptomatology.  She checked both yes 
and no as to whether she had experienced depression or 
excessive worry.  In view of the preservice entrance 
examination report, it must be presumed that she did not have 
a psychiatric disability when she began service.  
Accordingly, the veteran is considered to have been in sound 
condition and she is entitled to the presumption of 
soundness.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  Since leaving service, the veteran has reported 
that she was sexually abused as a child by her father and 
raised by alcoholic parents.  Several medical examiners have 
diagnosed the veteran with PTSD and provided a stressor of 
childhood sexual abuse.  The Board notes that, because 
personal trauma is an extremely sensitive issue, many 
incidents are not officially reported, and it may prove 
difficult to produce evidence to support the occurrence of 
the pre-service stressor.  Nevertheless, the record includes 
reports showing medical professionals who have reviewed the 
veteran's history, and have concluded that the veteran has 
PTSD dating back to her childhood experiences.  Given the 
nature of the veteran's allegations coupled with VA opinions 
that PTSD existed prior to service based on the veteran's 
history of preservice childhood sexual trauma, the Board 
finds that this constitutes clear and unmistakable evidence 
that the veteran had PTSD prior to entering service.

Having found that PTSD existed prior to service, service 
connection may be granted only if the disability was 
aggravated by service.  The presumption of aggravation 
provides that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  An increase in disability, 
however, must be the result of a worsening of the disability 
as opposed to mere temporary flare-ups of symptoms associated 
with the disability.  See Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); see also Hunt v. Derwinski, 1 Vet. App. 292 
(1991) (holding temporary or intermittent flare-ups of a 
preexisting condition during service are not considered 
inservice aggravation). 

The veteran was found to have PTSD since at least November 
1985.  Since then, the veteran has been treated and PTSD has 
been diagnosed on a number of occasions.  In February 1988, a 
VA examiner summarized that the veteran had PTSD, with 
predisposing factors having to do with growing up with 
alcoholic parents.  In April 1993, a VA psychiatrist noted 
that physical and sexual abuse by the veteran's father in 
childhood was a predisposing factor in the veteran's case.  
In September 1998, a VA psychiatric examiner opined that the 
origin of the veteran's PTSD was based on her hideous abusive 
childhood, and that the husband's abuse in service did 
permanently increase the severity of PTSD.  Moreover, in 
February 2000, this VA psychiatric examiner also provided a 
detailed explanation and confirmed that the veteran's PTSD 
was more likely than not permanently aggravated by service.  

A different VA examiner, in September 1998, also agreed that 
the veteran's PTSD existed prior to the veteran's entrance 
into service.  In a February 2000 addendum, this examiner 
also provided a detailed explanation and confirmed that the 
veteran's PTSD was permanently aggravated by experiences that 
occurred during service.  

The Board finds that these diagnoses of PTSD, which were 
provided by two VA examiners who initially examined the 
veteran in September 1998, generally were predicated on the 
veteran's history of preservice childhood sexual abuse.  
These examiners addressed the veteran's allegation of 
increase in symptomatology caused by her inservice stressors, 
and agreed that her preexisting PTSD was in fact permanently 
aggravated by service, specifically by the ex-husband's 
abuse, thereby providing strong medical support for her 
contentions.  

Additional credible supporting evidence that the veteran's 
alleged inservice stressors of spousal abuse occurred is 
contained in a December 2000 supplemental statement of the 
case (SSOC).  In the December 2000 SSOC, the RO indicated 
that a review of the ex-husband's VA claims file reflects 
that the ex-husband was hospitalized by VA from May to August 
1984.  The RO indicated that this VA hospitalization report 
shows that the ex-husband was admitted for alcohol abuse and 
adjustment disorder with depressed mood.  At the time, the 
ex-husband reported that he had been abused when he was 15 or 
16 years old, but that this problem did not show up until 
1979, when he began abusing his wife physically.  Of 
significance is the fact that the veteran's former spouse 
himself admitted to having physically abused the veteran in 
1979, when the veteran was serving on active duty.  Clearly 
the ex-husband's own admission to spousal abuse does 
corroborate the veteran's contentions that she was a victim 
of domestic violence by her ex-husband and that this spousal 
abuse occurred while she was serving in the military service.  

Based on a review of the record, the Board finds that the 
evidence in favor of the claim outweighs the evidence against 
the veteran's claim of service connection.  Simply put, the 
Board finds that the opinions of the VA psychiatric and PTSD 
examiners in September 1998, May 1999, and February 2000, 
which were formed after a review of the entire record and 
examination of the veteran, and are supported by a discussion 
of the veteran's long history of psychiatric problems, is 
entitled to more weight than the January 1997 VA examination 
report, which is the sole report of record to suggest that 
the veteran's PTSD did not preexist service and was not 
aggravated by it.  The Board concludes that the evidence 
supports the veteran's contentions that she has PTSD 
predicated on preexisting childhood sexual trauma and that 
inservice stressors increased the severity of her PTSD.  The 
Board does note that these reports reflecting that PTSD was 
aggravated by service do not specifically address the 
question of whether PTSD increased due to the natural 
progression of the disease.  Nevertheless, there are no other 
medical reports of record indicating that the increase in 
severity was the result of natural progression.  Therefore, 
the Board finds that a grant of service connection is 
warranted based on aggravation of the veteran's preexisting 
PTSD.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case.  
This is so because the requirements of the law have been 
satisfied.  The veteran has been notified at different times 
of the criteria by which her claim was to be judged.  The 
Board also concludes that the RO has taken all action 
necessary to assist in the development of the claim and there 
is no indication that additional evidence exists which would 
potentially affect the outcome of it.  The veteran has been 
afforded multiple examinations in connection with the current 
appeal, and the RO has sought clarifying medical evidence 
where required.  Although the veteran has not specifically 
been given the provisions of the VCAA, given that the Board's 
decision amounts to a grant of the benefit sought by the 
veteran on appeal, the Board finds that further action to 
comply with these new requirements is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran).


ORDER

Service connection for PTSD is granted.

Service connection for a personality disorder is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

